Citation Nr: 0837194	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-39 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a skin condition, 
to include as due to exposure to herbicides.

3.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION


The veteran served on active duty from September 1967 to 
October 1968.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from February 2005 and October 2005 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Detroit, Michigan, that denied the 
benefits sought on appeal.  

The Board notes that in a January 2006 VA Form 21-4138 the 
veteran raises the issue of a back condition.  The Board 
further notes that the veteran's service medical records are 
replete with documentation of a back injury.  This issue is 
referred to the RO for all appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's respiratory condition has been 
etiologically related to service.

2. The veteran's skin condition was not incurred in service, 
is not shown to be causally or etiologically related to 
service, and is not shown to have been caused by in-service 
herbicide exposure.

3.  The veteran's schizophrenia is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, or difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory 
condition have been met.   
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2. The criteria for service connection for a skin condition 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3. The criteria for a schedular disability rating greater 
than 50 percent for the veteran's schizophrenia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

A.	Respiratory Condition
Here, the first element for service connection is met.  At 
the July 2006 VA examination for example, the veteran was 
diagnosed with chronic emphysema.  
		
The evidence also supports that the veteran's emphysema was 
incurred in and is related to service.  In a service medical 
record from November 1967, the veteran was diagnosed with 
bronchitis.  In a March 2006 private medical report, Michael 
R. Harbut, M.D., stated, "[the veteran] is currently being 
treated for severe asthma with a total lung capacity of only 
88% and a notably low diffusion capacity of 36%. In my 
medical opinion, it is at least as likely as not that [the 
veteran's] service related 'bronchitis' was actually an early 
onset of asthma at that time. This condition has progressed 
into what is today a critically impaired pulmonary function, 
requiring [the veteran's] 24 hour per day dependence on 
supplemental oxygen, and a markedly reduced capacity for any 
physical activity."  Moreover, at the July 2008 hearing, the 
veteran's wife testified as to her personal knowledge of the 
veteran's respiratory problems while he was serving on active 
duty.

There is no evidence to the contrary of this opinion in the 
claims file.  A July 2006 VA examiner made no findings as to 
direct service connection, stating only that the veteran's 
current respiratory condition was not caused or aggravated by 
his psychiatric condition.  A February 2005 VA examiner 
provided no nexus opinion whatsoever, nor is any nexus 
opinion found in a number of VA examination reports dated 
from the 1970s and 1980s.  

As such, the evidence supports that the veteran's current 
respiratory condition was incurred in service and is related 
to service.  Accordingly, the claim is granted. 

B.	Skin Condition 
The veteran claims he has a skin condition that is casually 
related to service, including to his exposure to herbicides 
while on active duty.  In addition to direct service 
connection described above, herbicide exposure can provide 
another means of establishing service connection.  The law 
provides that the veteran who, during active military, naval 
or air service, served in the Republic of Vietnam during the 
Vietnam Era is presumed to have been exposed during such 
service to certain herbicidal agents (e.g., Agent Orange) 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  If 
the veteran was exposed to an herbicide agent during service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied; chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
(also known as Type II diabetes colitis or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutaneous tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchitis, laryngitis or trachea) and soft 
tissue sarcomas, other than osteosarcoma, chondrosarcoma 
Kaposi's sarcoma, or mesothelioma. 38 C.F.R. § 3.309(e). 
However, as indicated above, notwithstanding the foregoing, 
regulations provide that service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  

Here, the only diagnosis pertaining to a skin condition found 
in the veteran's claims file is a diagnosis of "post-
inflammatory hyperpigmentation of the skin," documented in a 
February 2005 VA examination report.  The veteran was found 
to have small areas of post inflammatory hyperpigmentation on 
his chest anteriorly, on his suprascapular area posteriorly, 
and in his clavicular region.  While the veteran's military 
records do reflect service between January 9, 1962, and May 
7, 1975, the skin condition with which the veteran has been 
diagnosed is not included in the list of diseases eligible 
for presumptive service connection under 38 C.F.R. § 
3.309(e).  The Board notes there is no positive association 
between exposure to herbicides and any condition for which 
the Secretary of Veteran's Affairs (Secretary) has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  Thus, the presumption afforded under 3.309(e) cannot 
provide the basis for a grant of service connection. 

As for direct service connection, as noted, there is evidence 
of a current diagnosis.  However, the Board cannot find that 
the veteran's skin condition was incurred in or aggravated by 
active service, and there are no nexus opinions pertaining to 
this condition in the claims file.  The veteran's entrance or 
separation examinations do not indicate any abnormalities in 
this regard, and his treatment records from service are 
devoid of skin problems on the veteran's chest, suprascapular 
areas, or near his clavicle.  While the veteran testified at 
the July 2008 hearing about current skin problems with his 
feet, there is no objective medical diagnosis relating to a 
skin condition of his feet in the claims file.  Moreover, his 
service medical records do not document skin problems on his 
feet.  For all of these reasons, the veteran's claim must be 
denied.  

The Board notes that while the veteran has been afforded VA 
examinations, no VA medical nexus opinion has been obtained 
with respect to the veteran's claim.  However, the Board 
finds that the evidence, which reveals that the veteran did 
not have this disability during service and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).


Increased Rating Claim
The veteran seeks a rating in excess of the 50 percent he is 
currently assigned for his schizophrenia.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Under the General Rating Formula for Mental 
Disorders, a higher rating of 70 percent is warranted in the 
following circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 50 percent 
evaluation assigned to the veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this appeal will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Here, a higher rating of 70 percent is not warranted by the 
evidence.  The evidence does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  For 
example, there is no evidence the veteran suffers from 
occupational impairment due to his psychiatric disorder.  To 
the contrary, a VA examiner in September 2005 found the 
veteran's "inability to work appears most secondary to his 
physical problems of sleep apnea and other cardiac events."  
Also, the file is completely devoid of evidence of any 
impairment in judgment or thinking for the appeal period.  A 
VA examiner in July 2006 found the veteran's thoughts were 
goal directed, that he had fair insight and judgment, and 
that he had no obvious cognitive deficits.  The September 
2005 VA examiner found no disorganized thoughts and no 
evidence of gross cognitive deficits.  The veteran had fair 
insight.

In addition, the veteran had a GAF score of 60 at the July 
2006 VA examination, and a score of 65-70 at the September 
2005 VA examination.  No further GAF scores are found in the 
record.  As noted above, a GAF score of 61-70 contemplates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Moreover, the July 
2006 VA examiner described the veteran as having "mild 
symptoms of paranoid schizophrenia," even despite the fact 
that he receives no treatment and is on no medication for the 
condition.  The examiner reported there has been, "little 
change in his psychiatric condition over the past year."  
The September 2005 VA examiner also stated the veteran, 
"does not have significant symptoms suggestive of acute 
exacerbation of schizophrenia."  He further found, "[i]t 
does not appear that there is any worsening of symptoms in 
[the] last few years. Patient, if he treated with 
antipsychotic, has a reasonable chance of remission of his 
symptoms."

A higher rating of 70 percent also contemplates such symptoms 
as obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  There is no evidence
of obsessional rituals which interfere with routine 
activities in the medical record.  As for speech, the July 
2006 VA examiner found that although the veteran's speech was 
somewhat difficult to understand, it was fluent, and the 
examiner did not find it was illogical, obscure, or 
irrelevant. These same findings were made by a VA examiner in 
September 2005.  There is no evidence, near continuous panic 
or depression affecting the veteran's ability to function.  
To the contrary, the record shows, and the veteran testified 
at the July 2008 hearing, that he lives independently in an 
apartment.  The September 2005 examiner found the veteran is 
able to manage his activities of daily living, and both 
examiners found he is competent to manage his money.  There 
is no evidence of impaired impulse control in the record.  
There is no evidence of spatial disorientation.  To the 
contrary, the September 2005 VA examiner found the veteran 
was oriented.  Similarly, there is no evidence 
of the veteran's neglect of personal appearance and hygiene.  
The July 2006 examiner noted the veteran was casually dressed 
and made no findings as to poor hygiene.  The September 2005 
examiner also made no findings in this regard.
As for difficulty in adapting to stressful circumstances 
(including work or a worklike setting), as stated above, the 
claims file does not show that the veteran is unemployed due 
to his psychiatric condition.

While the record does contain some documentation of suicidal 
ideation and the inability to establish and maintain 
effective relationships, the Board finds the veteran's 
symptomatology nonetheless most closely approximates the 
criteria for a 50 percent rating.  At the July 2008 hearing 
the veteran testified that he experiences suicidal feelings.  
However, neither VA examiner documented suicidal ideation as 
a symptom of the veteran's schizophrenia.  As for the 
veteran's inability to establish and maintain effective 
relationships, at the July 2008 hearing the veteran did 
testify that he is divorced, lives alone, and is unable to 
cope with social relationships.  However, the September 2005 
VA examiner found the veteran's "social functioning does not 
appear to have worsened in the last few years," and the July 
2006 examiner similarly found no increase in his condition.

Thus, while there is some symptomatology contemplated by the 
70 percent rating present in the evidence, overall the 
veteran's symptoms, combined with his GAF scores, most 
closely approximate the criteria for a 50 percent evaluation.  
For these reasons, the veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
November 2004, August 2005, and June 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The most recent 
letter of June 2006 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  A separate letter of March 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  In this case, the 
RO provided the veteran with a letter dated from April 2008 
which fully complies with each of the four notice 
requirements of Vazquez.

Not all of the veteran's duty-to-assist letter were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He had a personal hearing before the 
Board.  He has been afforded VA examinations.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  



ORDER

Service connection for a respiratory condition is granted.

Service connection for a skin condition is denied.

An evaluation in excess of 50 percent for the veteran's 
schizophrenia is denied.


REMAND

The Board notes that VCAA notice has not been afforded to the 
veteran for his claim for a total rating based on individual 
unemployablity.  The veteran is entitled to VCAA notice under 
38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  Proper notice 
must be provided.  

In addition, in the decision above the veteran was awarded 
service connection for his respiratory condition.  The Board 
finds that the pending TDIU claim will be affected by the 
rating assigned for the respiratory condition.  As such, a 
decision as to the issue of TDIU will be deferred pending 
resolution of the rating. This is in accordance with Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court 
recognized that inextricably intertwined claims should not be 
adjudicated piecemeal.
 
Moreover, if, and only if, the veteran's combined rating 
renders him eligible under the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a), he 
should be afforded a VA examination to determine whether his 
service connected disabilities preclude him from performing 
substantially gainful employment.  A VA examination in this 
regard has not yet been afforded to the veteran.  In the case 
of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b) pertaining to his claim for a 
total disability rating based on 
individual unemployability (TDIU) due to 
a service-connected disability.

2.	If, and only if, the veteran's 
combined rating renders 
the veteran eligible under the schedular 
criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a), afford 
him an appropriate VA examination so as 
to provide an opinion concerning the 
extent of functional and industrial 
impairment resulting from the veteran's 
service connected disabilities.  The 
opinion should address whether his 
service connected disabilities alone are 
so disabling as to render him 
unemployable. All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  All 
necessary tests should be conducted. 

After all of the above actions have been completed, a notice 
and assistance letter has been issued, and the veteran has 
been given adequate time to respond, readjudicate his claim.  
If the claim remains denied, issue to the veteran a 
supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


